Order entered April 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01589-CR

                              REGINALD THOMAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00358-V

                                              ORDER
       The Court ORDERS Robin Benton, former official court reporter of the 292nd Judicial

District Court, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit no. 34, a video.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Robin

Benton, official court reporter, County Criminal Court No. 5, and to counsel for all parties.

                                                       /s/   ADA BROWN
                                                             JUSTICE